DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and similarly claims 12 and 17, it is unclear and not readily understood of how and in what manner the “correction data” is determined.  If such “correction data” is determined and obtained from other sources, then those sources must somehow know the rover information (e.g. position) at a particular time in order to determine whether such information are correct, then correct such information and send the information to the rover.  However, Applicant fails to particularly point out and distinctly claim such subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear of how the “precision of the anchor position” and “precision of the at least one other estimated rover position at the time tag” are estimated.  The term “estimated precision” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Other claims are also rejected based on their dependency of the defected parent claims.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art.  However, 35 U.S.C. 112 (pre-AIA ), second paragraph must be overcome.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,408,944 discloses a GNSS device includes an antenna configured to receive a first plurality of GNSS signals from a first plurality of GNSS satellites and a second plurality of GNSS signals from a second plurality of GNSS satellites.  The GNSS device also includes a communications interface configured to receive correction signals from a GNSS base unit.  A processor of the GNSS device is coupled to the antenna and communications interface for processing data from the first plurality of GNSS signals and the second plurality of GNSS signals.  Memory of the GNSS device includes executable instructions for several steps.  A first algorithm is executed to determine first position data for the GNSS device based on the first plurality of GNSS signals and a correction signal received at the GNSS device from the GNSS base unit.  The first position data is stored memory of the GNSS device.  A second algorithm is executed to determine second position data for the GNSS device based on the second plurality of GNSS signals.  In response to the second algorithm failing to determine the second position data, GNSS signal data is stored in memory of the GNSS device.  The GNSS signal data is based on the second plurality of GNSS signals.  The GNSS signal data are transmitted to an external device.
US 9,470,798 discloses a GNSS rover having a data receiver, a position processor and a vector error reverser.  The data receiver receives GNSS position-determination reference data based on a reference erroneous position having one or more keyed intentional errors made confidential with confidential error keys.  The position processor uses the GNSS position-determination reference data to determine a rover erroneous position corresponding to the reference erroneous position.  The vector error reverser uses confidential access to at least one confidential error key to reverse the corresponding confidential keyed intentional error in the rover erroneous position to determine a subscribed rover position.
US 9,223,026 discloses a GNSS reference apparatus having a vector error generator and a reference data server.  The vector error generator generates one or more sequences of keyed intentional errors made confidential with confidential error keys, and then combines the sequences to generate a sequence of reference erroneous positions.  The reference data server issues GNSS position-determination reference data based on the reference erroneous positions where the keyed intentional errors for at least one of the confidential sequences are reversible with confidential access to the corresponding confidential error key for determining a GNSS-based position.
US 8,199,049 discloses a computer apparatus for post positioning with a selected precision.  The apparatus includes a GNSS post processor to post process reference GNSS carrier phases from a reference system and rover GNSS carrier phases from a rover receiver to compute a secure position for the rover receiver not available to a user.  The apparatus includes a vector offset generator to use the selected precision to compute a dither level for offset vectors to degrade an intrinsic precision of the secure position to provide a user-available position for the rover receiver at the selected precision.
US 8,134,497 discloses a method and system for delivery of location-dependent time-specific corrections.  In one embodiment, a first extended-lifetime correction for a first region is generated.  A distribution timetable is used to determine a first time interval for transmitting the first extended-lifetime correction to the first region.  The first extended-lifetime correction is then transmitted via a wireless communication network to said first region in accordance with said distribution timetable.
CN 103299205 discloses system and method for moving-base RTK measurements.  In a system and method for navigating a moving object according to signals from satellite, a moving object receives satellite navigation signals from a number of satellites.  The moving object also receives moving base data from a moving base.  Receiving to the mobile base station comprises a mobile base station of the satellite test data.  The received moving base data includes satellite measurement data of the moving base.  At the moving object a relative position vector of the moving object relative to the moving base is determined, based on the received moving base data and the received satellite navigation signals.  The moving object sends a signal reporting information corresponding to the relative position vector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646